  Case 14-01738         Doc 58     Filed 11/02/18 Entered 11/02/18 11:38:11              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-01738
         Jesse L Dionicio
         Susan R Dionicio
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/21/2014.

         2) The plan was confirmed on 06/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/14/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-01738      Doc 58        Filed 11/02/18 Entered 11/02/18 11:38:11                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $202,240.00
       Less amount refunded to debtor                            $49.05

NET RECEIPTS:                                                                                $202,190.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $7,728.08
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,728.08

Attorney fees paid and disclosed by debtor:                $2,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Allied Credit/Alliance One      Unsecured         262.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                Unsecured      1,670.00       1,650.57        1,650.57        788.69        0.00
AMERICAN HONDA FINANCE CORP     Secured       36,827.00     36,259.54        36,259.54           0.00       0.00
BANK OF AMERICA                 Unsecured     10,862.00            NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured      1,657.00            NA              NA            0.00       0.00
BMW FINANCIAL SERVICES          Secured       16,000.00     18,448.52        18,448.52           0.00       0.00
BMW FINANCIAL SERVICES          Unsecured      2,313.00            NA              NA            0.00       0.00
CAPITAL ONE NA                  Unsecured      1,569.00       1,520.00        1,520.00        726.30        0.00
CAVALRY SPV I                   Unsecured      4,289.00       4,289.76        4,289.76      2,049.76        0.00
CAVALRY SPV I                   Unsecured         410.00        435.89          435.89        196.89        0.00
CAVALRY SPV I                   Unsecured      3,880.00       3,880.53        3,880.53      1,854.22        0.00
CERASTES LLC                    Unsecured      2,213.00       2,213.44        2,213.44      1,057.64        0.00
CHASE                           Unsecured      8,991.00            NA              NA            0.00       0.00
Citi Flex Line                  Unsecured      4,007.00            NA              NA            0.00       0.00
CITIBANK USA                    Unsecured      3,945.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured              NA            NA              NA            0.00       0.00
CREDIT UNION 1                  Secured        5,248.00       4,942.02        4,942.02           0.00       0.00
DELL FINANCIAL SERVICES LLC     Unsecured         123.00      1,880.00        1,880.00        898.32        0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured            NA         510.21          510.21        230.46        0.00
DEUTSCHE BANK NATIONAL          Unsecured     92,851.00            NA              NA            0.00       0.00
DEUTSCHE BANK NATIONAL          Secured      365,000.00    427,452.47       544,571.82           0.00       0.00
DEUTSCHE BANK NATIONAL          Secured              NA    117,119.35       117,119.35    117,119.35        0.00
DIRECTV                         Unsecured            NA         211.00          211.00          89.80       0.00
HARRIS & HARRIS                 Unsecured         410.00           NA              NA            0.00       0.00
HARRIS & HARRIS                 Unsecured         175.00           NA              NA            0.00       0.00
MOMA FUNDING LLC                Unsecured      1,256.00       1,256.24        1,256.24        600.26        0.00
PRA RECEIVABLES MGMT            Unsecured      1,357.00       1,213.66        1,213.66        579.92        0.00
PRA RECEIVABLES MGMT            Unsecured      1,021.00         971.95          971.95        464.42        0.00
PRA RECEIVABLES MGMT            Unsecured      1,684.00       1,655.26        1,655.26        790.93        0.00
QUANTUM3 GROUP LLC              Unsecured         490.00        460.00          460.00        207.78        0.00
QUANTUM3 GROUP LLC              Unsecured      2,648.00       2,568.00        2,568.00      1,227.06        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-01738       Doc 58     Filed 11/02/18 Entered 11/02/18 11:38:11                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
RCI Elite Reward              Unsecured      3,630.00            NA           NA             0.00        0.00
Sams Club / GEMB              Unsecured         102.00           NA           NA             0.00        0.00
WELLS FARGO BANK NA           Unsecured    135,874.00            NA    137,248.74      65,581.07         0.00
WELLS FARGO BANK NA           Secured      135,874.00    137,248.74    137,248.74            0.00        0.00
WELLS FARGO DEALER SVC INC    Secured        1,500.00       2,170.77     2,170.77            0.00        0.00
WELLS FARGO DEALER SVC INC    Unsecured      1,161.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $681,820.56              $0.00                   $0.00
      Mortgage Arrearage                            $117,119.35        $117,119.35                   $0.00
      Debt Secured by Vehicle                        $61,820.85              $0.00                   $0.00
      All Other Secured                                   $0.00              $0.00                   $0.00
TOTAL SECURED:                                      $860,760.76        $117,119.35                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $161,965.25         $77,343.52                   $0.00


Disbursements:

       Expenses of Administration                          $7,728.08
       Disbursements to Creditors                        $194,462.87

TOTAL DISBURSEMENTS :                                                                    $202,190.95




UST Form 101-13-FR-S (09/01/2009)
  Case 14-01738         Doc 58      Filed 11/02/18 Entered 11/02/18 11:38:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
